By the Court.
On the twenty-second of December, A. D. 1879, an action by L. S. v. J. F. for breach of promise of marriage was pending in Lawrence common pleas, which •fact was known to M. E. W. J. F. then owned property .worth about $25,000. On that day he and M. E. W. by written contract. agreed that they would intermarry, and that he, in consideration of her consent thereto, would transfer to her about $25,000 worth of his said property. He made the transfer and their marriage followed. L. S. after-wards recovered a judgment in her said action ; executions were levied upon said transferred property, and she, by civil action against J.'F. and his wife, asked the court to set aside the transfers and apply upon her judgment so much of the property as would pay it. The answers denied all intent to hinder, delay or defraud creditors, and set up the marriage contract as made bond fide. The trial court, upon the facts above stated, found for L. S., and made a* decree as prayed by her.
Held: The facts justified the finding. The marriage settlement was grossly disproportioned to the circumstances of J. F., and therefore fraudulent as against L. S.

Judgment affirmed.